OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
Appellant was convicted by a jury of delivery by offering to sell a controlled substance, namely, cocaine, weighing by aggregate weight, including any adulterants or dilutants, at least 400 grams. He was sentenced by the court to twenty-five years imprisonment and assessed a fine of $10,000. The conviction was affirmed. Estrada v. State, 824 S.W.2d 770 (Tex.App.—Houston [14th], 1992).
*333After careful review of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that appellant’s petition for discretionary review was improvidently granted. Appellant’s petition for discretionary review is dismissed.
OVERSTREET, J., dissents.